         Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                               ENTERED
                                                                                                11/13/2018
In re:                                          §            Case No. 18-32391
                                                §
Mossy Metals, LLC.                              §            Chapter 11
                                                §
                   Debtor                       §


                     STIPULATION AND ORDER (A) AUTHORIZING
                   DEBTOR’S INTERIM USE OF CASH COLLATERAL,
                    (B) PROVIDING ADEQUATE PROTECTION, AND
                           (C) GRANTING RELATED RELIEF

         This stipulation and consent order (the “Stipulation”) is made as of November 9, 2018

by and between Mossy Metals, LLC, debtor and debtor-in-possession (the “Debtor”) and

Colonial Funding Network, Inc. as servicing agent for First U.S. Funding (“Colonial”, and

together with the Debtor, the “Parties”).

                                            RECITALS

         A.     On May 2, 2018 (the “Petition Date”) the Debtor filed with this Court a

voluntary petition for relief under chapter 11 of title 11, United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”). Pursuant to Bankruptcy Code §§ 1107 and 1108, the Debtor has

retained possession of its assets and continued the operation and management of its business.

         B.     No trustee, examiner or statutory committee of unsecured creditors (a “Creditors

Committee”) has been appointed in this case pursuant to Bankruptcy Code § 1102.

         C.     This Court has jurisdiction over these proceedings and over the persons and

property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. This is a core proceeding

under 28 U.S.C. § 157(b).

         D.     As of the Petition Date, the Debtor and Colonial were parties to certain Revenue
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 2 of 10



Based Factoring RBF/ACH Agreements dated January 17, 2017 and February 14, 2017 (“RBF

Agreements”) pursuant to which Colonial provided $75,000 for the purchase of $102,750.00 in

receivables of the Debtor. As of the Petition Date, the Debtor owes Colonial the amount of

$95,141.70 which includes the following: principal $82,840 plus contractual default fees of

$5,000 plus ACH fees of $1,819.00 plus interest at six percent (6%) from April 26, 2017 to May

2, 2018 of $5,482.70.

       E.      Colonial also asserts an ownership interest in the receivables per the RBF

Agreements. The Debtor’s obligations under the RBF Agreement were collateralized by among

other things Security Agreements and Guaranties by and between Debtor, Colonial, and Jessica

Kutzke, as guarantor, dated January 17, 2017 and February 14, 2017 (the “Security and

Guaranty Agreements”); UCC-1 Financing Statement filed on October 25, 2016 with the Texas

Secretary of State (the “UCC-1” and together with the RBF Agreements and the Security and

Guaranty Agreements, the “Existing Agreements”).

       F.      The Debtor admits, stipulates and agrees that, as of the Petition Date, the Debtor

was indebted to Colonial in the amount of $95,141.70 which includes the following: principal

$82,840 plus contractual default fees of $5,000 plus ACH fees of $1,819.00 plus interest at six

percent (6%) from April 26, 2017 to May 2, 2018 of $5,482.70 (the “Pre-Petition Debt”).

       G.      The Debtor admits, stipulates and agrees that the Pre-Petition Debt is secured by a

first priority, valid, binding, perfected and enforceable liens and security interests (the “Pre-

Petition Liens”) granted by the Debtor on all of the Debtor’s property including all accounts,

chattel paper, cash (whether under the control of the Debtor or any third party), deposit accounts,

documents, equipment, general intangibles, instruments, inventory and investment property,

whether obtained prior to, on or after the Petition Date (the “Pre-Petition Collateral”).



                                                                                      Page 2 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 3 of 10



       H.      The Debtor agrees and acknowledges that as of the Petition Date, there were no

offsets, defenses, challenges, claims, or counterclaims of any kind or nature to any portion of the

Pre-Petition Debt, and no portion of the Pre-Petition Debt is subject to avoidance,

recharacterization, or subordination (contractual, equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law.

       I.      The Debtor agrees and acknowledges that all of, inter alia, the receivables and

cash proceeds generated from the operation of the Debtor’s business, and the Debtor’s inventory,

constitutes income, proceeds, products, rents, and/or profits of the Pre-Petition Collateral and

constitutes “cash collateral” within the meaning of Bankruptcy Code § 363(a) (collectively, the

“Cash Collateral”).

       J.      The Debtor and Colonial further agree that Colonial has a first priority perfected

lien and security interest in the Cash Collateral in accordance with Bankruptcy Code §§ 361,

363(a) and 552(b).

       K.      Pursuant to Bankruptcy Code § 363(c)(3), the Debtor requires the consent of the

Colonial or an Order of the Bankruptcy Court to use the Cash Collateral.

       L.      The Debtor cannot meet its ordinary operating expenses or maintain and preserve

its business as a going concern business without the use of the Cash Collateral.

       M.      The Debtor reasonably believes that the value of Debtor’s estate will be

maximized by the continuation of Debtor as a going concern business, and the use of Cash

Collateral is essential to the continuation of operations.

       N.      Colonial is entitled to receive certain adequate protection in respect of the

Debtor’s use of the Pre-Petition Collateral to compensate for any decline in the value thereof

resulting from (a) the use of the Cash Collateral, and (b) the use, sale, lease, or depreciation or



                                                                                      Page 3 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 4 of 10



other diminution in value of the Pre-Petition Collateral (the amount of any such diminution being

referred to hereinafter as the “Adequate Protection Obligations”).

       O.      The terms for the Debtor’s use of Cash Collateral have been negotiated in good

faith and at arm’s length, and reflect the Debtor’s exercise of prudent business judgment.

       NOW, THEREFORE, in consideration of their covenants and mutual promises, the

Parties hereby stipulate and agree as follows:

                                         STIPULATION

       1.      Incorporation of Recitals. The foregoing recitals are hereby incorporated by this

reference and made a part of this Stipulation.

       2.      Effectiveness of Stipulation. This Stipulation shall be immediately effective upon

entry by the Bankruptcy Court of an Order approving the same retroactive to the Petition Date.

       3.      Authorization to Use Cash Collateral. Subject to the terms and conditions of this

Stipulation, pursuant to Bankruptcy Code § 363(c)(2), the Debtor is authorized to use the Cash

Collateral during the period from the Petition Date through January 31, 2019 subject to

Colonial’s right to seek an earlier termination if the Debtor does not comply with the terms of

this Stipulation. The Debtor shall maintain the Cash Collateral in the same level that existed

prepetition and not allow Cash Collateral to diminish.

       4.      Adequate Protection Payments. As adequate protection for the Debtor’s use of

Cash Collateral, on or before the first (1st) day of each month, the Debtor shall pay to Colonial

the regular monthly payment of $1,000 commencing on November 1, 2018 and payable only

upon approval of this Stipulation. These payments shall continue on the first of the month

thereafter until the earlier of (i) confirmation of a chapter 11 plan, and (ii) January 31, 2019.

These adequate protection payments shall be applied to the Debtor’s obligations to Colonial in



                                                                                     Page 4 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 5 of 10



accordance with the Existing Agreements. All payments by Debtor to Colonial shall be remitted

via ACH payment. The Debtor shall provide Colonial with a voided check and written

authorization allowing Colonial to ACH debit from the account set forth on the voided check in

accordance with the payment schedule set forth herein and with respect to any future adequate

protection payments to which Colonial and Debtor may agree and approved by this Court.

       5.      Adequate Protection Liens. As adequate protection for any diminution in value of

the Colonial’s interests in the Pre-Petition Collateral, and to the extent that the Cash Collateral is

utilized by the Debtor, for the purposes of providing adequate protection within the meaning of

Bankruptcy Code §§ 361 and 363, Colonial is hereby granted (effective and perfected as of the

Petition Date and without the necessity of the execution, recording or filing of mortgages,

security agreements, pledge agreements, financing statements, deposit account agreements, or

other documents) valid and perfected replacement security interests in, and liens on (the

“Adequate Protection Liens”), the same type of post-petition assets in which Colonial held

valid and perfected liens prior to the Petition Date (the “Collateral”) to the same extent, validity

and priority as existed on the Pre-Petition Collateral. The Adequate Protection Liens shall

constitute perfected liens on all of the Collateral as to which Colonial held a valid and perfected

lien as of the Petition Date to the same extent, validity and priority as existed on the Pre-Petition

Collateral. Colonial’s liens against the Collateral shall extend to any account holding such

Collateral, regardless of whether Colonial has control over such account, and encumbers any

Collateral held in debtor-in-possession accounts required by applicable law.

       6.      Extent of Adequate Protection Liens. The Adequate Protection Liens shall be

enforceable against the Debtor, its estate and any successors thereto, including without

limitation, any trustee or other estate representative appointed in this case, or any case under



                                                                                        Page 5 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 6 of 10



chapter 7 of the Bankruptcy Code upon the conversion or dismissal of this chapter 11 case, or in

any other proceedings superseding or related to any of the foregoing (collectively, the

“Successor Case”) to the same extent, validity and priority as existed on the Pre-Petition

Collateral. Except as provided herein, the Pre-Petition Liens and Adequate Protection Liens

shall not be made subject to or pari passu with any lien or security interest hereafter granted in

this case or any Successor Case, and shall be valid and enforceable upon the dismissal of this

case or any Successor Case, to the same extent, validity and priority as existed on the Pre-

Petition Collateral. The Adequate Protection Liens shall not be subject to Bankruptcy Code §§

510, 549 or 550. No lien or interest avoided and preserved for the benefit of the estate pursuant

to Bankruptcy Code § 551 shall be made pari passu with or senior to the Pre-Petition Liens or

Adequate Protection Liens. The Adequate Protection Liens shall extend to the proceeds of

avoidance actions under chapter 5 of the Bankruptcy Code.

       7.      Perfection of Adequate Protection Liens. This Stipulation shall be sufficient and

conclusive evidence of the validity, perfection, and priority of the Adequate Protection Liens,

without the necessity of filing or recording any mortgage, financing statement or other

instrument or document which may otherwise be required under the law or regulation of any

jurisdiction or the taking of any other action to validate or perfect (in accordance with applicable

law) the Adequate Protection Liens, or to effect the priorities acknowledged and/or granted

herein. The Debtor is authorized and directed to execute and deliver promptly to Colonial any

such mortgage, financing statement or other instrument or document as Colonial may reasonably

request. Colonial may file photocopies of this Stipulation as a financing statement or mortgage

with any filing or recording office or with any registry of deeds or similar office, in addition to or

in lieu of such financing statement, notices of lien, mortgage or similar instrument.



                                                                                        Page 6 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 7 of 10



       8.      Rights Preserved. This Stipulation shall not be construed in any way as a waiver

or relinquishment of any rights that the Debtor or Colonial may have under the Existing

Documents or at law.      Notwithstanding anything herein to the contrary, the entry of this

Stipulation is without prejudice to, and does not constitute a waiver of, expressly or implicitly:

(a) Colonial’s right to seek any other or supplemental relief in respect of the Debtor, including

the right to seek additional adequate protection or restriction on Cash Collateral (without

prejudice to any other person’s right to object to or otherwise oppose such additional adequate

protection or restriction on Cash Collateral); (b) Colonial’s right to object to impermissible use

of Cash Collateral; (c) Colonial’s agreement, consent, or acquiescence to the terms of any plan of

reorganization by virtue of any term or provision of this order; (d) Colonial’s right to assert any

other rights, remedies, or defenses available to Colonial to respond to any motion, application,

proposal, or other action, all such rights, remedies, defenses, and opportunities to respond being

specifically reserved by Colonial or (e) any of the rights or remedies of Colonial under the

Bankruptcy Code or under non-bankruptcy law, including, without limitation, the right to

(i) request modification of the automatic stay of Bankruptcy Code § 362, and (ii) request

dismissal or conversion of this chapter 11 case. Nothing herein contained shall prejudice the

right of Colonial to seek modification, extension, or termination of this order.

       9.      No Admission: Neither this Stipulation, nor Colonial’s consent to the entry of

this stipulated order shall constitute an admission by Colonial that the protection to Colonial is

adequate. Further, neither entry of this Order, nor consent to this Order shall constitute an

agreement by Colonial to the treatment of Colonial’s claim under any plan of reorganization.

       10.     Additional Documents: The Debtor shall promptly provide to Colonial such

additional or other financial information as Colonial may reasonably request from time to time.



                                                                                      Page 7 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 8 of 10



       11.     Binding Effect of Stipulation. Immediately upon entry by this Court

(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this

Stipulation shall become valid and binding upon the Debtor, Colonial, all other creditors of the

Debtor, any committee appointed in this chapter 11 case, and all other parties in interest and their

respective successors and assigns, including any trustee or other fiduciary hereafter appointed in

this chapter 11 case, any chapter 7 case, or upon dismissal of this chapter 11 case or any chapter

7 case. In the event of any inconsistency between the provisions of this Stipulation and any other

order relating to the Debtor’s use of cash collateral in this case, the provisions of this Stipulation

shall govern and control.

       12.     Modification, Amendment or Vacatur of Stipulation. In the event any or all of the

provisions of this Stipulation are hereafter modified, amended or vacated by a subsequent order

of this Court or any other court, such modification, amendment or vacatur shall not affect the

validity, perfection, priority, allowance, enforceability or non-availability of any advances,

payments or use of Cash Collateral whether previously or hereunder, or lien, claim or priority

authorized or created hereby. Any liens or claims granted to Colonial hereunder arising prior to

the effective date of any such modification, amendment or vacatur of this Stipulation shall be

governed in all respects by the original provisions of this Stipulation, including entitlement to all

rights, remedies, privileges and benefits granted herein.

       13.     Survival. The provisions of this Stipulation and any actions taken pursuant hereto

shall survive entry of any order that may be entered: (a) confirming any chapter 11 plan in this

case; (b) converting this chapter 11 case to a case under chapter 7 of the Bankruptcy Code;

(c) dismissing this chapter 11 case; (d) the appointment of a chapter 11 trustee or examiner; or

(e) pursuant to which this Court abstains from hearing this chapter 11 case. The terms and



                                                                                        Page 8 of 10
        Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 9 of 10



provisions of this Stipulation, including the claims, liens, security interests and other protections

granted pursuant to this Stipulation, notwithstanding the entry of any such order, shall continue

and shall maintain the same extent, validity and priority as provided by this Stipulation.

       14.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this

Stipulation according to its terms.

       15.     Counterparts. This Stipulation may be executed in counterparts, all of which taken

together shall constitute one and the same instrument. The Parties may execute this Stipulation

by signing any such counterpart and delivering such counterpart by facsimile, electronically or

otherwise.

       16.     Authorization. Each of the undersigned represents and warrants that it has full and

requisite power and authority to execute and deliver this Stipulation. The Parties are authorized,

empowered and directed to execute and deliver all other agreements, instruments and documents

and take any and all other actions in order to effectuate this Stipulation.




                           [Reminder of Page Intentionally Left Blank]




                 November 13, 2018




                                                                                       Page 9 of 10
      Case 18-32391 Document 44 Filed in TXSB on 11/13/18 Page 10 of 10




Dated: November 9, 2018

 COUNSEL TO THE DEBTOR                   COUNSEL TO COLONIAL FUNDING
                                         NETWORK, INC.
 /s/ Margaret Maxwell McClure
 Margaret Maxwell McClure                /s/ Charles M. Rubio
 Attorney at Law                         Charles M. Rubio
 909 Fannin, Suite 3810                  Diamond McCarthy LLP
 Houston, TX 77010                       909 Fannin, Suite 3700
 713-659-1333                            Houston, TX 77010
 Fax : 713-658-0334                      (713) 333-5100
 margaret@mmmcclurelaw.com               crubio@diamondmccarthy.com




So Ordered this ____ day of ________, 2018

                                         ___________________________________
                                         HONORABLE EDUARDO V RODRIGUEZ
                                         UNITED STATES BANKRUPTCY JUDGE




                                                                      Page 10 of 10
